Citation Nr: 1340814	
Decision Date: 12/11/13    Archive Date: 12/20/13

DOCKET NO.  12-11 445A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, including post-traumatic stress disorder (PTSD), an anxiety disorder, and depression.  

2.  Entitlement to a compensable evaluation for service-connected bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. J. N. Driever



INTRODUCTION

The Veteran had active service from November 1967 to November 1969.

These claims come before the Board of Veterans' Appeals (Board) on appeal of February 2011 and February 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

In a written statement received in January 2013, the representative indicated that the Veteran did not want to pursue any claim for tinnitus.  The Veteran had initiated an appeal of the RO's February 2011 denial of service connection for tinnitus, but the RO did not respond by issuing a statement of the case.  Given the representative's recent submission, no such action is necessary.  

The claim of entitlement to service connection for a psychiatric disorder, including PTSD, an anxiety disorder and depression, is addressed in the REMAND portion of the decision, below, and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

On January 4, 2013, prior to the promulgation of a decision in this case, the Board received a request from the Veteran to withdraw the claim of entitlement to a compensable evaluation for service-connected bilateral hearing loss.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal on the claim of entitlement to a compensable evaluation for service-connected bilateral hearing loss are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2012), the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2013).  Either an appellant or his or her authorized representative may request withdrawal.  38 C.F.R. § 20.204 (2013). 

On January 4, 2013, prior to the promulgation of a decision in this case, the Board received a request from the Veteran to withdraw the claim of entitlement to a compensable evaluation for service-connected bilateral hearing loss.  With regard to that claim, there thus remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this claim and it must be dismissed. 


ORDER

The appeal on the claim of entitlement to a compensable evaluation for service-connected bilateral hearing loss is dismissed.


REMAND

The Board sincerely regrets the delay associated with this remand, but further action, including obtaining additional medical information, is necessary before the Board adjudicates this claim.  See 38 C.F.R. § 19.9 (2013).

First, there are outstanding medical records that need to be secured in support of this claim.  In a written statement dated January 2013, the representative indicated that the Veteran was then receiving mental health treatment at an outpatient clinic in Clarkson, Kentucky.  Treatment records in the physical claims file and electronics claims file (Virtual VA) are dated through November 2012 only.  Records of the Veteran's recent mental health treatment are pertinent to this claim and must be obtained prior to the Board adjudicating this claim.  

Second, in January 2011, the RO assisted the Veteran by affording him a VA examination, during which an examiner discussed the etiology of the Veteran's mental health complaints.  The report of this examination is inadequate to decide this claim.  It acknowledges that the Veteran receives treatment for his mental health and is followed by a nurse practitioner and social worker, both of whom have diagnosed PTSD, but questions the basis of the diagnosis and refrains from diagnosing a psychiatric disability.  This is so despite treatment records showing that the Veteran is on multiple medications for mental health complaints, including, in part, depression and hallucinations, medications prescribed by a physician.      

Third, the Veteran asserts that, while serving in Vietnam in a support position as an electrician and truck driver, he was ambushed, saw people killed and had a friend die in his arms.  Allegedly, in Dong Tam, he came under mortar attack once weekly and started fearing for his life.  His DD Form 214 does not confirm combat duty, only that he underwent basic combat training.  To date, an effort has not been made to verify these assertions by obtaining his unit's records during the 11 months he served in Vietnam, particularly in Dong Tam.  

Accordingly, this case is REMANDED for the following action:

1.  Obtain the Veteran's complete treatment records from the VA outpatient mental health clinic in Clarkson, Kentucky (Grayson County CBOC), dated since November 2012.  

2.  In an effort to verify that the Veteran was subject to an ambush and mortar attacks and/or feared for his life, obtain unit records from the time he served in Vietnam, particularly in Dong Tam.

3.  Thereafter, schedule the Veteran for a VA examination by a psychologist or psychiatrist.  Provide the examiner with the claims file and advise him or her to conduct all indicated testing, including, if necessary, a psychological assessment.  

Record in detail the Veteran's in-service history of stressors, including, but not limited to, any ambush and mortar attacks, and reasons for which he feared for his life.  

Acknowledging the treatment records in the claims file, both physical and on Virtual VA, diagnose any psychiatric disability shown to exist, including, but not limited to, PTSD, anxiety and depression.  

If, on examination, the Veteran does not have a psychiatric disability, explain the significance of the Veteran taking physician-prescribed medication for mental health complaints.  

If, on examination, the Veteran has a psychiatric disability, determine whether the symptoms thereof result from a verified stressor, including an ambush, mortar attacks and/or fear of hostile actions.   

Provide complete rationale for all opinions offered.

4.  Next, ensure that the VA examination report complies with the instructions noted above and, if not, return it to the examiner for correction.

5.  Finally, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the remanded claim.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


